THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of Bradford Alexander Rawlinson,
            Respondent

            Appellate Case No. 2019-001513


                              Opinion No. 27926
              Submitted October 17, 2019 – Filed November 6, 2019


                           DEFINITE SUSPENSION


            John S. Nichols, Disciplinary Counsel, and Ericka M.
            Williams, Senior Assistant Disciplinary Counsel, both of
            Columbia, for the Office of Disciplinary Counsel.

            John Magruder Read, IV, of The Read Law Firm, of
            Greenville, for Respondent.


PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (the Agreement) pursuant to Rule 21, RLDE, Rule 413, SCACR. In the
Agreement, Respondent admits misconduct and consents to the imposition of a
definite suspension not to exceed three years. We accept the Agreement and
suspend Respondent from the practice of law in this state for eighteen (18) months,
retroactive to July 23, 2018, the date of his interim suspension. In re Rawlinson,
424 S.C. 15, 817 S.E.2d 632 (2018). The facts, as set forth in the Agreement, are
as follows.

                                      Facts
Matter I

On April 18, 2018, Respondent was placed on administrative suspension for failing
to file a report showing his compliance with the continuing legal education (CLE)
requirements pursuant to Rule 408, SCACR, for the reporting year ending in
February 2018. On June 15, 2018, the Commission on CLE informed the Chief
Deputy Clerk of the Supreme Court Respondent was in compliance with the CLE
requirements; however, Respondent never filed a petition with the Court seeking
reinstatement from his administrative suspension.

Matter II

On May 1, 2018, Respondent contacted an assistant solicitor and a circuit court
judge on behalf of a client Respondent believed was wrongfully arrested on a
bench warrant. On a three-way call between Respondent, the assistant solicitor,
and the judge, the judge informed Respondent he could not entertain Respondent's
proposal regarding the client given Respondent's administrative suspension.
Respondent contacted a colleague who assisted the client in lifting the bench
warrant and being released from jail.

On June 14, 2018, the assistant solicitor emailed Respondent regarding the same
client and requested Respondent have another attorney cover the case and bring the
client to court on June 18, 2018. On June 18, 2018, Respondent emailed the
assistant solicitor and stated he would be in court with the client as he
(Respondent) "finally got clearance." At the time Respondent sent the email, he
remained administratively suspended. Respondent did not appear with the client
on June 18, 2018.

On June 22, 2018, Respondent again emailed the assistant solicitor and included
the June 15, 2018 compliance letter from the Commission on CLE. In the email,
Respondent informed the solicitor, "I included an email below I received last week
that made me think I was good to go as far as CLEs. Unfortunately[,] I am still
waiting [on] the approval (never going through this again)." Respondent further
stated, "I need to meet with [the client] and another attorney who can try the case
in my absence should I still be awaiting approval."

ODC mailed Respondent a Notice of Investigation (NOI) on May 15, 2018,
requesting a response to the complaint regarding this matter within fifteen days.
When Respondent failed to respond, he was served with a letter pursuant to In re
Treacy, 277 S.C. 514, 290 S.E.2d 240 (1982). On July 6, 2018, ODC mailed
Respondent a Supplemental NOI. In what would prove to be a pattern, Respondent
did not respond to the NOI or the Supplemental NOI until January 2, 2019.
Matter III

Complainant retained Respondent in December 2017 to represent her in a domestic
matter. Respondent quoted Complainant a total fee of $1,500, plus a $150 filing
fee. Complainant paid Respondent $1,250 of the quoted fee for the representation.
Respondent failed to maintain reasonable communication with Complainant
regarding her case. Respondent prepared the pleadings in the case, but did not file
the documents because Complainant had not paid the full fee or the filing fee.

Respondent fell into a state of depression during his representation of Complainant
that affected his ability to communicate with her regarding the case. However, he
failed to withdraw from the representation when his mental condition materially
impaired his ability to represent Complainant. The fee agreement between
Respondent and Complainant was for a flat, non-refundable fee; however, the
written agreement did not have the necessary advance-fee language required by
Rule 1.5(f), RPC, Rule 407, SCACR.

Respondent did not respond to ODC's June 13, 2018 NOI and subsequent July 10,
2018 Treacy letter until January 2, 2019.

Matter IV

The Complainant in this matter was an assistant solicitor assigned to prosecute a
case involving one of Respondent's clients. On June 5, 2018, the client appeared in
court and was questioned by the circuit court judge regarding his legal
representation. The client indicated Respondent was representing him.

Respondent was paid a total of $7,200 over a period of time for the representation.
Some of the fee payments were paid to Respondent prior to his administrative
suspension, while other payments were made subsequent to his suspension. While
on administrative suspension, Respondent visited the client at the county detention
center on three separate occasions. Respondent did not submit a notice of
representation in the matter but told ODC he would have entered his appearance
once his fee was paid in full, which he anticipated would have occurred after his
administrative suspension was lifted. The circuit court eventually appointed a
public defender for the client.

After the appointment of the public defender, Respondent failed to refund any
portion of the fee to the client. Respondent claimed his fee agreement with the
client was a flat, non-refundable fee; however, the written fee agreement did not
contain the necessary advance-fee language required by Rule 1.5(f), RPC, Rule
407, SCACR.

Respondent did not respond to ODC's July 6, 2018 NOI and a subsequent August
10, 2018 Treacy letter until January 2, 2019.

Matter V

Complainant, a circuit court judge, was presiding over a term of general sessions
when a defendant appeared before him on a motion to have his public defender
relieved in favor of private counsel. The defendant advised the judge he had
retained Respondent; however, Respondent's administrative suspension was
brought to the judge's attention. The defendant informed the judge Respondent
told him Respondent would have an attorney with whom Respondent shared office
space handle the defendant's case if Respondent could not handle it himself.
However, Respondent was on administrative suspension at the time he was
retained by the defendant.

Respondent failed to return any portion of the fee to the defendant, claiming it was
a flat, non-refundable fee; however, the written fee agreement did not have the
necessary advance-fee language required by Rule 1.5(f), RPC, Rule 407, SCACR.

Additionally, Respondent did not respond to ODC's July 6, 2018 NOI and
subsequent August 10, 2018 Treacy letter until January 2, 2019.

Matter VI

On May 17, 2018, while on administrative suspension, Respondent appeared with
a client at a mediation conference in a domestic matter. Respondent was engaged
in the conference and provided advice and guidance to the client during the
mediation. At the conclusion of the mediation, a written agreement was signed by
all parties, including Respondent.

Respondent did not respond to ODC's July 13, 2018 NOI and subsequent August
10, 2018 Treacy letter until January 2, 2019.
Matter VII

Complaint retained Respondent on November 20, 2017, to represent him in a
criminal matter. After Respondent's administrative suspension, he ceased
communicating with Complainant and failed to inform Complainant he could not
communicate with him due to the administrative suspension. Respondent also
failed to refund any portion of the fee to Complainant, claiming their fee
agreement was for a flat, non-refundable fee. However, the written fee agreement
did not have the necessary advance fee language required by Rule 1.5(f), RPC,
Rule 407, SCACR.

Respondent did not respond to ODC's August 7, 2018 NOI and subsequent
September 7, 2018 Treacy letter until January 2, 2019.

Matter VIII

Respondent was retained to represent a client in a criminal matter in January 2018.
At the time he was retained, Respondent was paid $3,000 of his quoted $6,000 fee.
Respondent informed the client's mother the client would appear before a judge to
offer a plea on July 12, 2018. Respondent received the final payment of his fee on
July 11, 2018. Respondent then informed the client's mother the client's plea
would be on the docket for the week of July 23, 2018. However, at the time he
made the statements regarding the date of the client's plea to the client's mother,
Respondent did not have a confirmed plea date for the client. Further, Respondent
was on administrative suspension at the time he accepted the balance of his fee and
communicated the unconfirmed plea dates to the client's mother.

Respondent failed to return any portion of the fee to the client or the client's
mother, claiming their agreement was for a flat, non-refundable fee. However, the
written fee agreement did not have the necessary advance fee language required by
Rule 1.5(f), RPC, Rule 407, SCACR.

Further, Respondent did not respond to ODC's August 7, 2018 NOI or subsequent
September 7, 2018 Treacy letter until January 2, 2019.

Matter IX

Respondent agreed to represent Complainant pro bono in a criminal matter. After
his administrative suspension, Respondent ceased communicating with
Complainant and failed to advise her he could not communicate with her due to his
administrative suspension.

Respondent failed to respond to ODC's September 5, 2018 NOI until January 2,
2019.

Matter X

Respondent was retained to represent Complainant in a criminal matter in January
2018, and was paid $2,200 for the representation. After his administrative
suspension, Respondent stopped communicating with Complainant and failed to
advise Complainant he could not communicate with him due to his administrative
suspension. Further, Respondent failed to return any portion of the fee to
Complainant, claiming it was a flat, non-refundable fee. However, the written fee
agreement did not include the necessary advance fee language required by Rule
1.5(f), RPC, Rule 407, SCACR.

                                        Law

Respondent admits that by his conduct he violated Rules 1.2 (scope of
representation and allocation of authority); 1.3 (diligence); 1.4 (communication);
1.5(f) (requirements of written fee agreements for advanced fees); 1.16(a)
(declining or withdrawing from representation); 1.16(d) (required duties of lawyer
on termination of representation); 3.4(c) (fairness to opposing party and counsel);
4.1 (truthfulness in statements to others); 5.5(a) (prohibition on the unauthorized
practice of law); 8.1(b) (knowingly failing to respond to a lawful demand for
information from a disciplinary authority); and 8.4(e) (misconduct), RPC, Rule
407, SCACR.

Respondent also admits his conduct constitutes grounds for discipline under Rules
7(a)(1) (violating the Rules of Professional Conduct); 7(a)(3) (willfully violating a
valid order of the Supreme Court, Commission, or panels of the Commission;
knowingly failing to respond to a lawful demand from a disciplinary authority,
including a request for a response); and 7(a)(5) RLDE (engaging in conduct
tending to pollute the administration of justice or to bring the courts or the legal
profession into disrepute or conduct demonstrating an unfitness to practice law),
Rule 413, SCACR.
                                    Conclusion

We find Respondent's misconduct warrants a definite suspension from the practice
of law in this state for eighteen (18) months. Accordingly, we accept the
Agreement and suspend Respondent for a period of eighteen (18) months,
retroactive to the date of his interim suspension.

Respondent shall pay the costs incurred in the investigation and prosecution of this
matter by ODC and the Commission on Lawyer Conduct (the Commission), or
enter into a reasonable payment plan with the Commission, within sixty (60) days
of the date of this opinion. Additionally, Respondent shall enter into a restitution
agreement with the Commission within sixty (60) days of this opinion for the
payment of restitution to former clients Michelle Knox in the amount of $1,250;
Robert Outen in the amount of $7,200; Drayton Lowry in the amount of $1,000;
Brandon Trapp in the amount of $2,200; Brenda Adams and Codaris Burris in the
amount of $6,000; and Jerry Wayne in the amount of $2,200.

Further, for a period of two years Respondent shall submit quarterly reports from
his medical treatment provider to the Commission regarding his treatment
compliance. An investigative panel will review this matter at the end of the two-
year period beginning with the date of this opinion. The panel may unilaterally
extend the monitoring terms for an additional period of one year if the panel deems
additional time appropriate or necessary

We also take this opportunity to remind Respondent that, prior to seeking
reinstatement, he must demonstrate his compliance with Rule 33, RLDE, Rule 413,
SCACR (reinstatement following a definite suspension of nine months or more),
including completion of the Legal Ethics and Practice Program Ethics School
within one year prior to filing a petition for reinstatement.

Finally, within fifteen (15) days of the date of this opinion, Respondent shall file
an affidavit with the Clerk of Court showing he has complied with Rule 30, RLDE,
Rule 413, SCACR (duties following suspension).


DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.